Title: Thomas Jefferson to Oliver Barrett, 29 March 1812
From: Jefferson, Thomas
To: Barrett, Oliver


          
                  Sir 
                   
                     Monticello 
                     Mar. 29. 12.
          
                  
                  
                  On the 20th of Feb. I wrote to you requesting you to forward for me to Messrs Gibson & Jefferson of Richmond one of your Spinning machines carrying not more than 20. threads, but fewer if that number increased sensibly it’s complicatedness, and assuring you that on knowing from you the price it should be immediately remitted to N. York to any address you would indicate. this will be by messrs Gibson & Jefferson beforementioned. in consequence of this letter I suspended an order I had given
			 for a machine of a different kind in another quarter. not having heard from you, and apprehending my letter may have miscarried, I repeat the essential parts of it here, and renew my request that
			 you
			 will forward one with as little delay as possible, and in the mean time that you will let me know whether & when I may count on your forwarding one; as the order for the other one of a
			 different
			 kind remains suspended, and the year is advancing during which our winter cloathing should be going on. Accept the assurance of my respect.
          
            Th:
            Jefferson
        